Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a reinforcement plate having an outboard surface, an inboard surface, and a mold hole; a retention plate having an outboard surface, an inboard surface, and a locking projection that cooperates with the mold hole of the reinforcement plate to mechanically lock the retention plate to the reinforcement plate so that the inboard surface of the reinforcement plate faces the outboard surface of the retention plate, wherein the mold hole is configured to retain at least a portion of friction pad material from a friction pad, wherein the locking projection is a hollow boss comprising an annular interface wall having an outer surface and an inner surface; and a dampening layer between the reinforcement plate and the retention plate, wherein an annular portion of the dampening layer is located adjacent to the outer surface of the annular interface wall of the locking projection.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious a reinforcement plate having an outboard surface, an inboard surfaces and a mold hole; and a retention plate having an outboard surface, an inboard surface, and a locking projection that cooperates with the reinforcement plate to mechanically lock the retention plate to the reinforcement plate so that the inboard surface of the reinforcement plate faces the outboard surface of the retention plate, wherein the retention plate includes a plurality of retention members configured to interlock a the friction pad, wherein the plurality of retention members project from the inboard surface of the retention plate to interlock the friction pad, and wherein the plurality of retention members is located on the inboard surface of the retention plate separate from the locking projection and the mold hole; and wherein the friction pad is comprised of a friction material and the friction pad has a friction surface and an attachment surface, wherein the attachment surface is attached to the inboard surface of the retention plate, wherein the friction material at the attachment surface extends at least partially into the mold hole, and wherein the retention plate is located between the friction pad and the reinforcement plate such that the inboard surface of the retention plate faces against the attachment surface of the friction pad and the outboard surface of the retention plate faces against the inboard surface of the reinforcement plate.

As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious a reinforcement plate having an outboard facing surface, an inboard surface, and a mold hole; and a retention plate having an outboard surface, an inboard surface, and a locking projection that cooperates with the mold hole of the reinforcement plate to mechanically lock the retention plate to the reinforcement plate so that the inboard surface of the reinforcement plate faces the outboard surface of the retention plate, wherein the locking projection includes a flanged edge which rests against the outboard facing surface of the reinforcement plate, wherein the mold hole is configured to retain at least a portion of friction pad material from a friction pad, and wherein the reinforcement plate is thicker than the retention plate; and wherein the friction pad is comprised of a friction material and the friction pad has a friction surface and an attachment surface, wherein the attachment surface is attached to the inboard surface of the retention plate, wherein the friction material at the attachment surface extends at least partially into the mold hole, and wherein the retention plate is located between the friction pad and the reinforcement plate such that the inboard surface of the retention plate faces against the attachment surface of the friction pad and the outboard surface of the retention plate faces against the inboard surface of the reinforcement plate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657